Citation Nr: 1615162	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to additional compensation under 38 U.S.C.A. § 1151 for a neck injury, speech impediment, and decreased range of motion in the neck, claimed as due to Department of Veterans Affairs (VA) negligence/lack of care in providing surgical treatment.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skull fracture.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) (previously characterized as a nervous condition).

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to June 1958.  He also had additional unverified U.S. Air Force and U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a skull fracture and for an acquired psychiatric disability other than PTSD (previously characterized as a nervous condition) (which was characterized by the RO as a single service connection claim for "compound, depressed skull fracture, right temporal bone; nervous condition").  The RO also denied the Veteran's claim for additional compensation under 38 U.S.C.A. § 1151 for a neck injury, speech impediment, and decreased range of motion in the neck, claimed as due to VA negligence/lack of care in providing surgical treatment.  The RO further denied the Veteran's claims of service connection for a TBI, a right hip disability, a left hip disability, a right knee disability, a left knee disability, and for a low back disability.  The Veteran disagreed with this decision in May 2012.  He perfected a timely appeal in August 2012.  Although the Veteran initially requested a Board hearing when he perfected a timely appeal in August 2012, he subsequently withdrew this request in February 2016.  See 38 C.F.R. § 20.704 (2015).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Board observes that, in a May 1959 rating decision, the RO denied the Veteran's claims of service connection for a skull fracture and for an acquired psychiatric disability other than PTSD (which was characterized as a single service connection claim compound, depressed skull fracture, right temporal bone; nervous condition).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to these claims within 1 year of the May 1959 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a skull fracture and for an acquired psychiatric disability other than PTSD are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has been raised by the record in a May 2012 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to additional compensation under 38 U.S.C.A. § 1151 because VA negligence/lack of care in providing him with surgical treatment for a skull fracture in December 1958 caused or contributed to a neck injury, speech impediment, and a loss of range of motion in the neck following a stroke in 2000.  The Veteran also contends that new and material evidence has been received sufficient to reopen his previously denied service connection claims for a skull fracture and for an acquired psychiatric disability other than PTSD (which he characterized as a nervous condition).  The Veteran finally contends that he incurred a TBI, bilateral hip disabilities, bilateral knee disabilities, and a low back disability during active service or, alternatively, he experiences current hip, knee, and low back disabilities which are attributable to service.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The Board notes initially that the Veteran's complete dates of active service are not entirely clear from a review of the record evidence.  The Veteran's DD Form 214 shows that he had a period of active service in the U.S. Air Force (USAF) from February 14, 1957, until June 4, 1958.  This DD Form 214 indicates that the Veteran had 3 years and 25 days of "Other Service" and 3 years, 4 months, and 24 days of "Total Active Service."  There is also a handwritten note "See 3101" on the Veteran's DD Form 214.

A VA Form 3101 dated in January 1960 and included in the Veteran's claims file indicates that, in response to a request from VA for additional information regarding the Veteran's dates of active service, the U.S. Air Force Records Center (Records Center) stated that the Veteran enlisted in the U.S. Air Force Reserve on January 20, 1954, and received an honorable discharge on January 10, 1955, due to "Incompatible Occupation," and this period of service was not considered active duty.  The Records Center also stated that the Veteran enlisted again on January 11, 1955, and received an honorable discharge on February 13, 1957, because he was "not eligible for complete separation."  It is not clear whether the period of active service between January 11, 1955, and February 13, 1957, was active duty or Reserve service.  Given the length of time which has elapsed since VA requested verification of the Veteran's complete active service dates, and because this appeal is being remanded for additional development, the Board finds that, on remand, the AOJ should contact the National Personnel Records Center in St. Louis, Missouri (NPRC) or the relevant service department (in this case, the U.S. Air Force) and request verification of the Veteran's complete active service dates, to include any Reserve service, and any additional service records which may be available for the Veteran.  The Board also finds that, after this information is obtained, or after the time for a response has expired, the AOJ is asked to make a formal finding as to the Veteran's complete dates of active service, to include any Reserve service, and include a copy of this formal finding in the claims file.

The Board next notes that a review of the record evidence shows that there are many potentially relevant records which have not yet been associated with the Veteran's claims file.  For example, the Veteran submitted a June 2011 letter from the Social Security Administration (SSA) which shows that he became eligible to receive Social Security Disability (SSD) in October 1977.  It is not clear from a review of this letter what disabilities, if any, were considered by SSA in awarding him SSD.  To date, the AOJ has not attempted to obtain the Veteran's SSA records.  The Board notes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

There also are private medical records for the Veteran which have not yet been obtained and associated with his claims file.  The Veteran's VA outpatient treatment records contain multiple references to his medical care being "co-managed" by private clinicians although these private clinicians are not identified.  These records also indicate that the Veteran received the majority of his medical care from non-VA medical providers and only saw a VA treating clinician a few times a year.  The Veteran specifically reported on VA outpatient treatment in October 2002 that he had undergone multiple post-service back surgeries.  The Veteran also reported to his post-service VA treating clinicians that he had undergone bilateral hip surgeries in 2009 and 2010 after being diagnosed with bilateral hip osteoarthritis.  He reported further to his post-service VA treating clinicians that he experienced a stroke in 2000 which altered his speech; as noted above, he contends that this resulted from December 1958 surgery at a VA Medical Center for a depressed skull fracture.  Given the foregoing, the Board concludes that VA has not yet met its duty to assist the Veteran under the VCAA in attempting to obtain potentially relevant records in support of his claims.  Accordingly, the Board finds that, on remand, the AOJ should attempt to obtain the Veteran's VA and private treatment records.

With respect to the Veteran's service connection claims for a right hip disability, a left hip disability, a right knee disability, a left knee disability, and a low back disability, the Board observes that the limited medical evidence of record contains diagnoses for each of these claimed disabilities.  For example, following VA outpatient treatment in July 2011, the Veteran was diagnosed as having diffuse degenerative joint disease in the knees, hips, and spine.  The Board also observes that VA's duty to assist under the VCAA includes obtaining a medical examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his right hip disability, left hip disability, right knee disability, left knee disability, and low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a traumatic brain injury (TBI), a right hip disability, a left hip disability, a right knee disability, a left knee disability, a low back disability, a skull fracture, or for an acquired psychiatric disability other than PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records pertaining to his stroke in 2000, his right hip surgery in 2010, his left hip surgery in 2009, and his reported multiple low back surgeries.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC) or the relevant service department (in this case, the U.S. Air Force) and request verification of the Veteran's complete active service dates, to include any Reserve service.  The NPRC or the service department also should be asked to provide any additional service personnel records, to include a DD Form 214, and any additional service treatment records which may be available for the Veteran.  A copy of any request(s) sent to NPRC or the relevant service department, and any reply, to include any records provided, should be included in the claims file.

3.  After obtaining verification of the Veteran's complete active service dates, to include any Reserve service, make a formal finding as to the complete dates of the Veteran's active service and Reserve service.  A copy of any formal finding should be included in the claims file.

4.  Contact the Social Security Administration (SSA) and request that SSA provide the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records provided, should be included in the claims file.

5.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral hip disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right hip disability, if diagnosed, is related to active service or any incident of service.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left hip disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

6.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral knee disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right knee disability, if diagnosed, is related to active service or any incident of service.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability clearly and unmistakably existed prior to service and, if so, whether it clearly and unmistakably was aggravated (permanently worsened) by service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that an enlistment physical examination dated in January 1955 indicates that the Veteran had old Osgood-Schlatter's disease of the left knee with prominent tibial tuberosity.

7.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

8.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

